105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willie JORDAN, Appellant,v.James A. GAMMON, Appellee.
No. 96-1360.
United States Court of Appeals,
Eighth Circuit.
Submitted Jan. 6, 1997.Filed Jan. 13, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Willie Jordan, a Missouri state prisoner, appeals from the district court's1 dismissal of his 28 U.S.C. § 2254 petition for a writ of habeas corpus because it did not establish a cognizable constitutional issue.  After careful review of the record and the parties' briefs, we conclude that the dismissal was proper.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri